Exhibit 99.1 For Immediate Release For more information, contact: James J. Burke Standard Motor Products, Inc. (718) 392-0200 Jennifer Tio Maximum Marketing Services, Inc. (312) 226-4111 x2449 Jennifer.tio@maxmarketing.com Standard Motor Products, Inc. Announces Second Quarter 2012 Results and a Quarterly Dividend New York, NY, August 6, 2012Standard Motor Products, Inc. (NYSE: SMP), an automotive replacement parts manufacturer and distributor, reported today its consolidated financial results for the three months and six months ended June 30, 2012. Consolidated net sales for the second quarter of 2012 were $268.9 million, compared to consolidated net sales of $244 million during the comparable quarter in 2011.Earnings from continuing operations for the second quarter of 2012 were $13.7 million or 59 cents per diluted share, which was equal to the comparable quarter in 2011. Excluding non-operational gains and losses identified on the attached reconciliation of GAAP and non-GAAP measures, earnings from continuing operations for the second quarter of 2012 were $13.6 million or 59 cents per diluted share, compared to $11.4 million or 49 cents per diluted share in the second quarter of 2011. 37-18 Northern Blvd., Long Island City, NY11101 (718) 392-0200 www.smpcorp.com Consolidated net sales for the six month period ended June 30, 2012 were $480.6 million, compared to consolidated net sales of $464.2 million during the comparable period in 2011.Earnings from continuing operations for the six month period ended June 30, 2012 were $19.2 million or 83 cents per diluted share, compared to $20.7 million or 90 cents per diluted share in the comparable period of 2011.Excluding non-operational gains and losses identified on the attached reconciliation of GAAP and non-GAAP measures, earnings from continuing operations for the six months ended June 30,2012 and 2011 were $19 million or 82 cents per diluted share and $18.5 million or 80 cents per diluted share, respectively. Commenting on the results, Mr. Lawrence I. Sills, Standard Motor Products’ Chairman and Chief Executive Officer, stated, “We are obviously pleased with our second quarter results. Aided by our two most recent acquisitions—Forecast Trading and CompressorWorks—sales were 10.2% ahead of the second quarter of 2011, and earnings per share, excluding non-operational items, were 20.4% ahead. Excluding the acquisitions, sales were higher by 1.6% in Engine Management and essentially flat in Temperature Control compared to 2011. “For the six months, sales were up 3.5%, inclusive of acquisitions, but down 4%, excluding acquisitions. As we have previously stated, sales in the first quarter of 2011 benefited from substantial pipeline orders, and in addition we experienced the loss of certain air conditioning product groups from a major account. The majority of these unfavorable events occurred in the first half of the year allowing more comparable comparisons over the second half of the year. “The integration of Forecast Trading and CompressorWorks is proceeding well. We have maintained all the major accounts from both companies; sales are achieving expectations; and we have begun work to generate savings in product cost and operating expenses as we integrate the operations. We will achieve some of the savings in 2012, but the bulk of the savings will be reflected in 2013. “As we have been seeing, it has been a warm summer so far, especially in the center of the country. Temperature Control sales were strong in June and have continued strong into July. “Cash flow from operations continues to be strong. Our total debt at June 30, 2012 was roughly $97 million, inclusive of approximately $110 million spending for three acquisitions over the past 14 months and mid-year working capital needs for our Temperature Control seasonal business. By year-end, we expect debt levels to decrease from current levels and achieve a Debt:EBITDA ratio of better than 1:1. “Unfortunately, we have one piece of sad news to report. Mr. Robert Gerrity, an esteemed and valued Board member and Chairman of our Compensation and Management Development Committee, passed away on July 3.He was an excellent contributor to our Company and will be sorely missed. Mr. Roger Widmann, a Board member since May 2005, has been selected to take over the Chairmanship of this important committee. We have also begun the selection process for a new Board member.” The Board of Directors has approved payment of a quarterly dividend of nine cents per share on the common stock outstanding. The dividend will be paid on September 4, 2012 to stockholders of record on August 16, 2012. Standard Motor Products, Inc. will hold a conference call at 11:00 AM, Eastern Time, on Monday, August 6, 2012.The dial in number is 800-895-0198 (domestic) or 785-424-1053 (international). The playback number is 800-753-9134 (domestic) or 402-220-2678 (international). The conference ID # is STANDARD. Under the safe harbor provisions of the Private Securities Litigation Reform Act of 1995, Standard Motor Products cautions investors that any forward-looking statements made by the company, including those that may be made in this press release, are based on management’s expectations at the time they are made, but they are subject to risks and uncertainties that may cause actual results, events or performance to differ materially from those contemplated by such forward-looking statements. Among the factors that could cause actual results, events or performance to differ materially from those risks and uncertainties discussed in this press release are those detailed from time-to-time in prior press releases and in the company’s filings with the Securities and Exchange Commission, including the company’s annual report on Form 10-K and quarterly reports on Form 10-Q.By making these forward-looking statements, Standard Motor Products undertakes no obligation or intention to update these statements after the date of this release. ### STANDARD MOTOR PRODUCTS, INC. Consolidated Statements of Operations (In thousands, except per share amounts) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, (Unaudited) (Unaudited) NET SALES $ COST OF SALES GROSS PROFIT SELLING, GENERAL & ADMINISTRATIVE EXPENSES RESTRUCTURING AND INTEGRATION EXPENSES 13 OTHER INCOME (EXPENSE), NET ) 21 OPERATING INCOME OTHER NON-OPERATING INCOME (EXPENSE), NET ) ) INTEREST EXPENSE EARNINGS FROM CONTINUING OPERATIONS BEFORE TAXES PROVISION FOR INCOME TAXES EARNINGS FROM CONTINUING OPERATIONS LOSS FROM DISCONTINUED OPERATION, NET OF INCOME TAXES ) NET EARNINGS $ NET EARNINGS PER COMMON SHARE: BASIC EARNINGS FROM CONTINUING OPERATIONS $ DISCONTINUED OPERATION ) NET EARNINGS PER COMMON SHARE - BASIC $ DILUTED EARNINGS FROM CONTINUING OPERATIONS $ DISCONTINUED OPERATION ) NET EARNINGS PER COMMON SHARE - DILUTED $ WEIGHTED AVERAGE NUMBER OF COMMON SHARES WEIGHTED AVERAGE NUMBER OF COMMON AND DILUTIVE SHARES STANDARD MOTOR PRODUCTS, INC. Reconciliation of GAAP and Non-GAAP Measures (In thousands, except per share amounts) THREE MONTHS ENDED June 30, SIX MONTHS ENDED June 30, (Unaudited) (Unaudited) EARNINGS FROM CONTINUING OPERATIONS GAAP EARNINGS FROM CONTINUING OPERATIONS $ RESTRUCTURING AND INTEGRATION EXPENSES (NET OF TAX) 8 75 82 POSTRETIREMENT CURTAILMENT GAIN (NET OF TAX) - ) - ) GAIN FROM SALE OF BUILDINGS (NET OF TAX) NON-GAAP EARNINGS FROM CONTINUING OPERATIONS $ DILUTED EARNINGS PER SHARE FROM CONTINUING OPERATIONS GAAP DILUTED EARNINGS PER SHARE FROM CONTINUING OPERATIONS $ RESTRUCTURING AND INTEGRATION EXPENSES (NET OF TAX) - - - POSTRETIREMENT CURTAILMENT GAIN (NET OF TAX) - ) - ) GAIN FROM SALE OF BUILDINGS (NET OF TAX) - ) ) ) NON-GAAP DILUTED EARNINGS PER SHARE FROM CONTINUING OPERATIONS $ MANAGEMENT BELIEVES THAT EARNINGS FROM CONTINUING OPERATIONSAND DILUTED EARNINGS PER SHARE FROM CONTINUING OPERATIONS BEFORE SPECIAL ITEMS, WHICH ARE NON-GAAP MEASUREMENTS, ARE MEANINGFUL TO INVESTORS BECAUSE THEY PROVIDE A VIEW OF THE COMPANY WITH RESPECT TO ONGOING OPERATING RESULTS. SPECIAL ITEMS REPRESENT SIGNIFICANT CHARGES OR CREDITS THAT ARE IMPORTANT TO AN UNDERSTANDING OF THE COMPANY'S OVERALL OPERATING RESULTS IN THE PERIODS PRESENTED. SUCH NON-GAAP MEASUREMENTS ARE NOT RECOGNIZED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES AND SHOULD NOT BE VIEWED AS AN ALTERNATIVE TO GAAP MEASURES OF PERFORMANCE. STANDARD MOTOR PRODUCTS, INC. Condensed Consolidated Balance Sheets (In thousands) June 30, December 31, (Unaudited) ASSETS CASH $ $ ACCOUNTS RECEIVABLE, GROSS ALLOWANCE FOR DOUBTFUL ACCOUNTS ACCOUNTS RECEIVABLE, NET INVENTORIES OTHER CURRENT ASSETS TOTAL CURRENT ASSETS PROPERTY, PLANT AND EQUIPMENT, NET GOODWILL AND OTHER INTANGIBLES, NET OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY NOTES PAYABLE $ $ CURRENT PORTION OF LONG TERM DEBT ACCOUNTS PAYABLE ACCRUED CUSTOMER RETURNS OTHER CURRENT LIABILITIES TOTAL CURRENT LIABILITIES LONG-TERM DEBT ACCRUED ASBESTOS LIABILITIES OTHER LIABILITIES TOTAL LIABILITIES TOTAL STOCKHOLDERS' EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ STANDARD MOTOR PRODUCTS, INC. Segment Revenues and Operating Profit (In thousands) THREE MONTHS ENDED June 30, SIX MONTHS ENDED June 30, (unaudited) (unaudited) Revenues Engine Management $ Temperature Control All Other $ Gross Margin Engine Management $ 26.8% $ 25.0% $ 26.6% $ 24.7% Temperature Control 21.4% 24.6% 20.6% 22.4% All Other $ 25.8% $ 25.9% $ 25.8% $ 25.1% Selling, General & Administrative Engine Management $ 16.4% $ 16.5% $ 17.1% $ 15.8% Temperature Control 13.0% 13.4% 14.9% 14.8% All Other $ 17.3% $ 16.4% $ 19.0% $ 17.4% Operating Profit Engine Management $ 10.4% $ 8.5% $ 9.5% $ 8.9% Temperature Control 8.4% 11.2% 5.7% 7.6% All Other ) ) ) 8.5% 9.5% 6.8% 7.7% Restructuring & Integration ) 0.0% ) -0.1% ) 0.0% ) -0.1% Other Income (Expense), Net ) 0.0% 0.1% 21 0.0% 0.1% $ 8.4% $ 9.5% $ 6.7% $ 7.7%
